ASSIGNMENT OF CONTRACT

THIS ASSIGNMENT OF CONTRACT (the “Assignment”) is made as of the 15th day of
February 2007 by Triple Net Properties, LLC, a Virginia limited liability
company (“Assignor”), to NNN VF Four Resource Square, LLC, a Delaware limited
liability company (“Assignee”).

RECITALS

Assignor and G&I III Resource Square LLC, a Delaware limited liability company
entered into that certain Contract of Sale, dated as of January 9, 2007 (the
“Contract”) with respect to certain property known as Four Resource Square,
located in Mecklenburg County, North Carolina, as more particularly described in
the Contract. Assignor desires to assign all of its rights, title and interest
in and to the Contract to Assignee.

AGREEMENT

For and in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor hereby assigns all of its rights, title and interest in and to the
Contract to Assignee.

Assignee by its execution of this Assignment hereby assumes all of Assignor’s
obligations under the Contract.

WITNESS the following signatures:

              ASSIGNOR:   Triple Net Properties, LLC,
   
 
                a Virginia limited liability company
   
 
           
 
  By:   /s/ Jeff Hanson  

 
                     

 
           
 
  Name:   Jeff Hanson  

 
                     

 
                Title:   Managing Director – Real Estate

 
                     

 
            ASSIGNEE:   NNN VF Four Resource Square, LLC,
   
 
                a Delaware limited liability company
   
 
           
 
  By:   Triple Net Properties, LLC,  

 
                    a Virginia limited liability company

 
           
 
  Its:   Manager  

 
           
 
      By:   /s/ Jeff Hanson
 
           
 
           
 
      Name:   Jeff Hanson
 
           
 
           
 
      Title:   Managing Director – Real Estate
 
           

#1170589 v2 021255.04814

